Electronically Filed
                                                     Supreme Court
                                                     SCWC-30161
                                                     06-JUL-2012
                                                     02:09 PM
                            SCWC-30161


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                        STATE OF HAWAI'I ,

                  Petitioner/Plaintiff-Appellee,


                               vs.


                        PAMELA L. TAYLOR,

                 Respondent/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30161; CR. NO.08-1-0331)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna JJ.,

   and Circuit Judge Garibaldi, assigned by reason of vacancy)


          Petitioner/Plaintiff-Appellee State of Hawai'i’s
application for writ of certiorari filed on May 29, 2012, is

hereby accepted and will be scheduled for oral argument.     The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED: Honolulu, Hawai'i, July 6, 2012.


Kimberly Tsumoto Guidry,        /s/ Mark E. Recktenwald

Deputy Attorney General

                                /s/ Paula A. Nakayama

for petitioner

                                /s/ Simeon R. Acoba, Jr.

Phyllis J. Hironaka,

                                /s/ Sabrina S. McKenna

Deputy Public Defender

for respondent                  /s/ Colette Y. Garibaldi